DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 02/01/2021 responsive to the Office action filed 11/02/2020 has been entered. Claims 4, 17 and 18 have been amended. Claims 2-4, 6-11, 13, 15-19, and 28-31 are pending in this application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered. 

Claim Objections

Claim 4 is objected to because of the following informalities: Applicant is advised to replace “a part” in line 9 with – the part --. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3, 6-11, 15, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 6,253,462-of record) in view of Tafoya (US 2009/0241997-of record) and Schleer et al. (DE 4446587_Machine translation provided herewith).

With respect to claims 17, 3 and 8, Schwarz teaches a device for cleaning workpieces (Fig. 1) comprising:
a housing (“cylindrical treatment vessel 1”, Co 5 li 26) having a working chamber defined therein; 
a support structure (“A workpiece support 12” and “basket 18”) disposed at a bottom of the working chamber for supporting the part placed thereupon (“A workpiece support 12 for receiving workpieces is arranged inside the treatment vessel 1”, Co 5 li 36-37; “The workpiece support 12 is adapted to receive large individual workpieces and also baskets 18 with loose parts, wherein the baskets are previous to liquids and gases.”, Co 5 li 40-42; Fig. 5 shows that the bottom portion of the support is arranged at the bottom part of the vessel 1.), the support structure formed of an open lattice structure openings for drainage defined therein (“The workpiece support 12 is adapted 
a spray header (“a spray unit 8A, 8B”, “for introducing cleaning fluid”, Co 5 li 43-45) disposed along at least a portion of the perimeter of the working chamber (“disposed inside the treatment vessel 1”), wherein the spray header comprises an assembly of horizontal tubes having apertures defined therein, wherein the assembly of horizontal tubes includes an upper portion extending horizontally over the support structure for spraying at the part on the support structure from above and a lower portion located below and extending horizontally beneath the support structure for spraying at the part on the support structure through the openings for drainage in the support structure from below (“the spray unit consists of two parallel, essentially rectangular tubing loops”, “Each of the two tubing loops 8 a, 8 b has a plurality of discharge nozzles directed towards the workpiece support.”, Co 5 li 46-51 and Fig. 1).

Schwarz differs from the claim in that Schwarz does not specifically teach a machine for removing substrate material from a part produced by a 3-D printer, a sump located below the lower portion of the assembly of horizontal tubes of the spray header, a pump having an intake connected to the sump, wherein said pump is configured and arranged to convey a washing fluid at varying pressure through the spray header, and a processor for controlling the cycle times, pressures and temperatures of the fluids conveyed into the working chamber.
Tafoya relates to an apparatus for removing soluble supports from a rapid prototype part produced from a rapid prototype part making machine (Pa [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwarz with the teachings of Tafoya such that the one would place a rapid prototype part produced from a rapid prototype part making machine in the basket of the support structure and provide the pump to convey aqueous cleaning solution to the working chamber and develop an output pressure ranging from 5 to 60 psi, respectively combined with diameter of nozzles for the purpose 
Furthermore, in the same field of endeavor, cleaning machine for workpieces, Schleer teaches that in the washing installation 1 the cleaning liquid is distributed above the charge 3 via nozzles 7 (Pa [0038]), and below the tank 2 there is a pump 13 in the region of the branched line, which feeds the removed amount of liquid to the oil removal system 14, from there, the liquid reaches the storage container 11, in which heating elements 12 are also arranged as required, and the pump 9 now sucks the amount of liquid required to sprinkle the batch from the storage container 11 (Pa [0042] and Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the machine with the teachings of Schleer such that the one would provide the additional pump 13 and the storage container 11 (corresponds to the claimed sump) below the working chamber and connect the outlet of the storage container to the intake of the pump for the purpose of recycling the cleaning liquid.

With respect to claim 7, Schwarz as applied to claim 17 above further teaches a dryer (“spray unit”) for recirculating drying air to dry the 3-D part (“By rotating the spray unit in the treatment vessel, gas jets are applied to the workpieces from 

With respect to claims 9-11, Schwarz as applied to claim 17 above teaches two circuits (“8A and 8B”), and Tafoya as applied in the combination regarding claim 1 above further teaches that the pump is configured to convey fluids at 5-60 psi (“pressure ranging from 5 to 60 psi”, Pa [0044]), but does not specifically teach that the pump is configured to convey fluids at a low pressure range from zero to 15 psi (Claim 9), and at a high pressure range of about 15 psi to about 60 psi (Claim 10). However, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of pressure taught by Tafoya overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 15, Schwarz as applied to claim 17 above teaches that the spray header has two or more circuits (“8A and 8B”), but is silent to circuits having different size nozzles disposed therein, each circuit creating a different pressure.

One would have found it obvious to modify the orifice diameters of Schwarz’s discharge nozzles in the range from 0.05 to 0.375″ such that in this diametric range combined with a pump capacity, each nozzle tip is substantially capable of developing an output pressure ranging from 5 to 60 psi, respectively in order to develop and continually establish a predominate level of agitation within the interior chamber. 

With respect to claims 28 and 6, Schwarz as applied to claim 17 above further teaches that to improve the cleaning effect, the cleaning fluid is heated to a temperature of approximately 60 to 85° C, but is silent to an electric heater for heating the fluid to the temperature. 

One would have found it obvious to provide the heating element in order to heat the fluid to the temperature.

Claims 18, 19, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 6,253,462-of record) in view of Tafoya (US 2009/0241997-of record), Dore (WO 2014/177823-of record) and Schleer et al. (DE 4446587_Machine translation provided herewith).

With respect to claim 18, Schwarz teaches a device for cleaning workpieces (Fig. 1) comprising:
a housing (“cylindrical treatment vessel 1”, Co 5 li 26) defining a working chamber for processing a 3-D part; 
a support structure (“A workpiece support 12” and “basket 18”) in the working chamber for supporting the 3-D part (“A workpiece support 12 for receiving workpieces is arranged inside the treatment vessel 1”, Co 5 li 36-37), the support structure having at least one opening for passage of fluid (“The workpiece support 12 is adapted to receive large individual workpieces and also baskets 18 with loose parts, wherein the baskets are previous to liquids and gases.”, Co 5 li 40-42); and 
a spray header (“a spray unit 8A, 8B”, “for introducing cleaning fluid”, Co 5 li 43-45) disposed in the working chamber (“disposed inside the treatment vessel 1”), the spray header comprising horizontal tubes located above and below the support 
wherein the fluid contacts the 3-D part and then passes through the opening in the support structure where it flows to the bottom of the working chamber to a fluid outlet (“second suction port 6”);

Schwarz differs from the claim in that Schwarz does not specifically teach a machine for removing substrate material from a part produced by a 3-D printer, a window providing for visual inspection of the working chamber, a sump located below the spray header for collecting fluid after the fluid is sprayed at the part, a pump having an intake connected to the sump, wherein said pump is configured and arranged to convey a fluid through the spray header, and a processor for controlling the cycle times, pressures and temperatures of the fluids conveyed into the working chamber.
Tafoya relates to an apparatus for removing soluble supports from a rapid prototype part produced from a rapid prototype part making machine (Pa [0041]). Tafoya teaches that the apparatus comprises a retention tank 20 forming an interior chamber 28 for containing and holding the aqueous cleaning solution (Pa [0043]), and a pump 52 is mounted exterior to the retention tank to hydraulically convey and circulate aqueous cleaning solution in and through the retention tank 20 (Pa [0044]). Tafoya 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwarz with the teachings of Tafoya such that the one would place a rapid prototype part produced from a rapid prototype part making machine in the basket of the support structure and provide the pump to convey aqueous cleaning solution to the working chamber and the microprocessor for the purpose of removing soluble supports from the rapid prototype part with control of outputs to the pump and heating element operably based on time and temperature set points established by the operator or manufacturer.

Furthermore, in the same field of endeavor, a washing apparatus for removing support material from articles made by 3D printing, Dore teaches that at the front of the cabinet 6 of the washing unit 2 is a viewing window 8 for an operator (pg 4 li 5).
One would have found it obvious to provide the viewing window on the housing in order to enable an operator to look inside the working chamber. 

Besides, in the same field of endeavor, cleaning machine for workpieces, Schleer teaches that in the washing installation 1 the cleaning liquid is distributed above the charge 3 via nozzles 7 (Pa [0038]), and below the tank 2 there is a pump 13 in the region of the branched line, which feeds the removed amount of liquid to the oil removal system 14, from there, the liquid reaches the storage container 11, in which heating 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the machine with the teachings of Schleer such that the one would provide the additional pump 13 and the storage container 11 (corresponds to the claimed sump) below the working chamber and connect the outlet of the storage container to the intake of the pump for the purpose of recycling the cleaning liquid.

With respect to claim 19, Tafoya as applied in the combination regarding claim 18 above further teaches a filter for removing debris from the fluid (“filter for filtering out particles of soluble support material that were removed from the rapid prototype part”, Pa [0055]).

With respect to claim 30, Schwarz as applied to claim 18 above teaches two circuits (“8A and 8B”), and Tafoya as applied in the combination regarding claim 1 above further teaches that the pump is configured to convey fluids at 5-60 psi (“pressure ranging from 5 to 60 psi”, Pa [0044]), but does not specifically teach that the pump is configured to convey the fluid through a first dedicated circuit at a high pressure range of about 15 psi to about 60 psi, and through a second dedicated circuit at a low pressure range from zero to about 15 psi. However, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

With respect to claim 31, Dore as applied in the combination regarding claim 18 above further teaches that a lamp 17 is provided to illuminate the interior of the cabinet 6 (pg 4 li 23). One would have found it obvious to provide the lamp in the housing in order to illuminate the interior of the working chamber.

Allowable Subject Matter

Claims 2, 4, 13, 16 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, a primary reason why it is deemed novel and non-obvious is that while the prior art (Schwarz (US 6,253,462)) teaches a device for cleaning workpieces (Fig. 1) comprising: a housing (“cylindrical treatment vessel 1”, Co 5 li 26) defining a working chamber for processing a part; a support structure (“A workpiece support 12” and “basket 18”) disposed in the working chamber for supporting .
Response to Arguments

Applicant’s arguments, see Amendments pages 12-13 filed 02/01/2021, with respect to the rejections of Claims 17 and 18 under 103 rejection have been fully 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YUNJU KIM/Examiner, Art Unit 1742